internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi br 3-plr-103366-01 date date number release date index number legend a company partnership llc state d1 d2 d3 d4 d5 dear this letter responds to a letter from your authorized representatives dated date submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code that the termination of company’s s_corporation_election if it occurred was inadvertent company represents the following facts facts company was incorporated in state on d1 and elected under sec_1362 to be an s_corporation effective d2 a was company’s sole shareholder company decided to convert to a limited_partnership under the state revised plr-103366-01 limited_partnership act company represents that its motive for conversion was the reduction of its state franchise tax and not avoidance of federal tax to effect the conversion a formed llc contributing some of his company stock in exchange for all of the interests in llc on d3 company filed articles of conversion effective d4 converting company into partnership llc was named the general_partner and a the limited_partner of partnership each unit in partnership held by the partners general and limited carried the same economic rights partnership elected under sec_301_7701-3 of the procedure and administration regulations to be treated as an association_taxable_as_a_corporation effective d4 partnership believed that the conversion would be treated for federal_income_tax purposes as a reorganization under sec_368 and that company’s s_corporation_election would be unaffected by the conversion on date revproc_99_51 1999_2_cb_760 announced that the internal_revenue_service would not rule on whether a state law limited_partnership electing to be classified as an association for federal tax purposes has more than one class of stock under sec_1361 realizing for the first time that company’s conversion to a state limited_partnership might have terminated its s_corporation_election partnership converted back to a state corporation on d5 company represents that it had no plan to terminate its s election law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1362 provides that an election under sec_1362 terminates whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as plr-103366-01 might be required by the secretary regarding this period then notwithstanding the circumstances resulting in termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent according to the legislative_history of sec_1362 - if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 the internal_revenue_service is studying the issue of whether a state law limited_partnership electing under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation has more than one class of stock for purposes of sec_1361 until the service resolves this issue through published guidance letter rulings will not be issued the service will treat any request for a ruling on whether a state law limited_partnership is eligible to elect s_corporation status as a request for a ruling on whether the partnership complies with sec_1361 revproc_2001_3 sec_5 2001_1_irb_111 based on revproc_99_51 1999_2_cb_760 plr-103366-01 based solely on the facts as represented by company in this ruling_request we conclude that if company’s conversion from a state corporation to a state limited_partnership did create a second class of stock the consequent termination of company’s s_corporation_election was inadvertent within the meaning of sec_1362 therefore we rule that company will continue to be treated as an s_corporation for the period from d4 to d5 and thereafter unless company’s s election otherwise terminates under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative cc sincerely mary beth collins assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries
